UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2219



BRAD D. RAY,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COMMUNITY COLLEGE;        RONALD
WILLIAMS, President; PAUL MAZZEI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
2915-8-RWT)


Submitted:   October 31, 2005          Decided:     December 12, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederic M. Brandes, Timonium, Maryland, for Appellant.     V. Daniel
Palumbo, Fort Washington, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brad D. Ray appeals the district court’s order dismissing

his amended 42 U.S.C. § 1983 (2000) complaint.              The record does not

contain a transcript of the July 19, 2004 hearing on the motion to

dismiss the amended complaint. Despite repeated requests beginning

in April 2005, neither Ray nor his counsel has either obtained a

transcript    or   filed   a   motion     for   a   transcript     at   government

expense.    An appellant has the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the

issues raised on appeal.          See Fed. R. App. P. 10(b); 4th Cir. R.

10(c).     An appellant proceeding on appeal in forma pauperis is

entitled to transcripts at government expense only in certain

circumstances.     28 U.S.C. § 753(f) (2000).           By failing to produce

a transcript or apply to qualify for the production of a transcript

at government expense, Ray has waived review of the issues on

appeal   that   depend     upon   the    transcript    to   show    error.    See

Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v.

Prince George’s County, 827 F.2d 952, 954 n.1 (4th Cir. 1987).                  As

no error appears on the record before us, we affirm the district

court’s order.     We grant Ray’s counsel’s motion to withdraw.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                          AFFIRMED


                                        - 2 -